10-3129-pr
Styles v. Goord

                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, in the City of New York, on the 23 rd day
of June, two thousand eleven.

PRESENT:
             BARRINGTON D. PARKER,
             DENNY CHIN,
                            Circuit Judges,
             EDWARD R. KORMAN,
                            District Judge.*

- - - - - - - - - - - - - - - - -x

ANDREW STYLES,
          Plaintiff-Appellant,

                   -v.-                           10-3129-pr

GLENN S. GOORD, Commissioner of
the State of New York, Department
of Correctional Services,
LESTER WRIGHT, Deputy Commissioner
of Health Services, Department
of Correctional Services,
          Defendants-Appellees.
- - - - - - - - - - - - - - - - -x




      *
          The Honorable Edward R. Korman, United States District
Judge for the Eastern District of New York, sitting by
designation.
FOR PLAINTIFF-APPELLANT:      ANDREW STYLES, pro se, New York,
                              New York.

FOR DEFENDANT-APPELLEE:       MARTIN A. HOTVET, Assistant
                              Solicitor General (Andrea Oser,
                              Deputy Solicitor General, on the
                              brief), for Eric T. Schneiderman,
                              Attorney General for the State of
                              New York, Albany, New York.


           Plaintiff-Appellant Andrew Styles, proceeding pro se,

appeals a post-judgment order of the United States District Court

for the Northern District of New York (Mordue, C.J.) denying his
motion, pursuant to Federal Rule of Civil Procedure 60, to vacate

the judgment dismissing his 42 U.S.C. § 1983 complaint, pursuant

to Fed. R. Civ. P. 41(b).
           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order of the district court is AFFIRMED.

          We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.   We review a district court order denying a Rule 60(b)

motion for abuse of discretion, see Transaero, Inc. v. La Fuerza
Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998), and relief
pursuant to Rule 60(b) is available only in "exceptional

circumstances," Ruotolo v. City of New York, 514 F.3d 184, 191

(2d Cir. 2008) (internal quotation marks omitted).

           The district court had dismissed Styles' § 1983

complaint, pursuant to Rule 41(b), for failure to comply with an

order to keep the district court apprised of his current address.

Although a district court's Rule 41(b) dismissal is reviewed for


                                -2-
abuse of discretion, see Spencer v. Doe, 139 F.3d 107, 112 (2d

Cir. 1998), we have emphasized that district courts "should be

especially hesitant" to dismiss a pro se litigant's complaint for

procedural deficiencies, and "deference is due to the district

court's decision to dismiss a pro se litigant's complaint only

when the circumstances are sufficiently extreme."     Lucas v.

Miles, 84 F.3d 532, 535 (2d Cir. 1996).

           In this case, the district court abused its discretion

when it concluded that relief from the Rule 41(b) dismissal was

not warranted.    See United States ex rel. Drake v. Norden Sys.,

Inc., 375 F.3d 248, 254 (2d Cir. 2004) (listing factors this

Court considers in reviewing a Rule 41(b) dismissal).     The

district court's conclusion was based upon a failure-to-prosecute

analysis, first articulated in the order denying the Rule 60

motion.   But the record shows that Styles was intent on

prosecuting the case.   He submitted two sets of opposition to

defendants' summary judgment motion and a change of address form

when he was released from prison.      Moreover, the district court
failed to consider ruling on the pending, fully-submitted summary

judgment motion as an alternative to dismissing under Rule 41(b).

As this Court has emphasized, "resolutions on summary judgment

. . . are generally to be preferred to dismissals under Rule

41(b)."   LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 211

(2d Cir. 2001).

           In addition, Styles' failure to ensure that he was able

to receive mail at the new address does not appear to have caused

                                 -3-
any delay in the adjudication of the action.    Defendants' summary

judgment motion was fully submitted and pending throughout the

period between the October 2008 notice of change of address and

the March 2009 dismissal.   Any additional delay was not likely to

increase meaningfully defendants' litigation costs or reduce

their ability to defend the case on the merits.    Id. at 210.

          Nonetheless, we affirm the post-judgment order because

a review of the record below demonstrates that the district court

should have granted summary judgment in favor of defendants.     See

Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of
N.J., Inc., 448 F.3d 573, 580 (2d Cir. 2006) ("This Court may

affirm an appealed decision on any ground which finds support in

the record, regardless of the ground upon which the trial court

relied." (internal quotation marks omitted)).     Summary judgment

is appropriate "[w]here the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party."

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).   Personal involvement of the defendants in an alleged

constitutional deprivation is a prerequisite to an award of

damages under § 1983.   See Richardson v. Goord, 347 F.3d 431, 435
(2d Cir. 2003).   The mere fact that a defendant possesses

supervisory authority is insufficient to demonstrate liability

for failure to supervise under § 1983.   See Colon v. Coughlin, 58

F.3d 865, 874 (2d Cir. 1995); see also Richardson, 347 F.3d at

435 ("mere linkage in the prison chain of command is insufficient

to implicate a state commissioner of corrections or a prison

superintendent in a § 1983 claim" (internal quotation marks

omitted)).

                                -4-
             In his complaint, Styles alleged that Goord and Wright,

two high-ranking prison officials, were grossly negligent in

failing to supervise unspecified subordinates who concealed

Style's medical condition from him and thus delayed any

treatment.    Although Styles alleged that Goord and Wright

personally established certain state prison health policies, he

never explained how those policies related to his claims.

Notably, Styles did not allege, or submit evidence demonstrating,

any facts concerning Goord or Wright's particular conduct in

supervising their subordinates.    In sum, Styles' claims were

premised on a theory of supervisory liability, and he did not

show that there was a question of fact suggesting that either

Goord or Wright was personally involved in any conduct related to

his medical condition that could give rise to § 1983 liability.

See Richardson, 347 F.3d at 435.     Accordingly, we affirm the

denial of the Rule 60 motion because, even though Styles was

entitled to relief from the Rule 41(b) dismissal, the district

court should have granted the defendants' motion for summary

judgment.

             We have considered Styles' remaining arguments and find
them to be without merit.    Accordingly, we AFFIRM the order of

the district court.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                  -5-